NUMBER 13-15-00236-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


           IN THE INTEREST OF R.M., A.M., N.G., D.Q., AND V.Q.,
                          MINOR CHILDREN


                    On Appeal from the 377th District Court
                         of Victoria County, Texas.


                                         ORDER
    Before Chief Justice Valdez and Justices Benavides and Perkes
                           Order Per Curiam

       This cause is before the Court because the Honorable Ashley J. Pall has failed to

timely file her appellate brief on behalf of minors, R.M. and A.M. and has failed to comply

with this Court’s July 16, 2015 and August 7, 2015 orders. By our July 16, 2015 order,

we directed Pall to file her brief with the Court by July 22, 2015. Pall did not file the brief.

By our August 7, 2015 order, we directed Pall to file her brief with this Court no later than

August 14, 2015, informed her that no further extensions of time would be granted, and

warned her that if she failed to file the brief, the Court would abate and remand this case

to the trial court with instructions to appoint new counsel and with the recommendation to
the trial court that Pall should not be appointed as counsel in other termination cases; and

inform the Office of the General Counsel of the State Bar of Texas that these proceedings

have raised a substantial question as to Pall’s fitness as a lawyer. Pall has failed to file

the brief as ordered.

                             I. APPOINTMENT OF NEW COUNSEL

       Based on the foregoing, we ABATE and REMAND this case to the trial court with

instructions to appoint new counsel and with the recommendation to the trial court that

Pall should not be appointed as counsel in other termination cases until she has

satisfactorily shown the trial court a willingness and ability to meet professional obligations

on appeal, including meeting all applicable appellate deadlines. We direct the trial court

to appoint new counsel within seven days of the date of this order. The trial court must

inform newly appointed counsel that the appellant’s brief is due to be filed within fourteen

days after counsel is appointed. We respectfully request the trial court to impress upon

the new counsel the necessity of acting expeditiously in this case. The trial court shall

forward the order appointing new counsel, along with counsel’s full name, mailing

address, telephone number, fax number, email address, and State Bar of Texas

identification number to this Court in the form of a supplemental clerk’s record within

seven days from the date of this order.

     III. SHOW CAUSE FOR CONTEMPT & REPORT TO THE OFFICE OF GENERAL COUNSEL

       We previously informed Pall that failing to file the brief as ordered may result in a

show cause order and an order directing the Clerk of this Court to inform the Office of the

General Counsel of the State Bar of Texas that these proceedings have raised a


                                              2
substantial question as to Pall’s fitness as a lawyer. See TEX. CODE JUD. CONDUCT,

Canon 3(D)(2), reprinted in TEX. GOV'T CODE ANN., title 2, subt. G, app. B (West, Westlaw

through Ch. 46 2015 R.S.). Under such an order, Pall would be required to appear in

person before this Court to show cause why she should not be held in civil and criminal

contempt of this Court and have sanctions imposed for her failure to obey our July 16,

2015 and August 7, 2015 orders requiring the timely filing of a brief in this matter. This

Court is taking the issue of contempt and reporting to the Office of General Counsel of

the State Bar of Texas under advisement, and these issues will be CARRIED WITH THE

CASE pending further review.       In the interim, we ORDER Pall to file any motion

explaining any extenuating circumstances to this Court on or before September 14, 2015.

After September 14, 2015, the Court will determine whether a contempt hearing and/or

report to the Office of General Counsel of the State Bar of Texas is warranted. If the

Court proceeds with a contempt hearing, Pall is hereby advised that she has the right to

be represented by counsel at any resulting show cause hearing and that the proceedings

would be recorded by a certified court reporter.

      The Clerk of this Court is ORDERED to serve a copy of this order on the Honorable

Ashley J. Pall by regular means and by certified mail, return receipt requested.

      IT IS SO ORDERED.

                                                       PER CURIAM

Delivered and filed the
17th day of August, 2015.




                                            3